             Case 7:20-mj-08834-UA Document 2 Filed 08/19/20 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of
Hon. Lisa Margaret Smith
United States Magistrate Judge



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                 SCHEDULING NOTICE

             -against-                                        20 MJ 8834 (LMS)

MARK MARTIN,

                                    Defendant.
------------------------------------------------------X

TO ALL PARTIES:

        A presentment in this matter has been scheduled for Wednesday, August 19, 2020, at 2:30

PM. To access the teleconference, please follow these directions: (1) Dial the Meeting Number:

(877) 336-1831; (2) Enter the Access Code: 2751700#; (3) Press pound (#) to enter the

teleconference as a guest; (4) Enter the Security Code: 8834#. Please note that if you arrive to the

teleconference before Chambers, you must wait on hold between Steps 3 and 4. Once Chambers

enters the teleconference, you will then be prompted to enter the Security Code. Should legal

counsel experience any technical issues with the teleconferencing system, please contact

Chambers at (914) 390-4130. Members of the press and public may call the same number, but

will not be permitted to speak during the conference.

        Persons granted remote access to proceedings are reminded of the general prohibition

against photographing, recording, and rebroadcasting of court proceedings. Violation of these

prohibitions may result in sanctions, including removal of court issued media credentials, restricted
           Case 7:20-mj-08834-UA Document 2 Filed 08/19/20 Page 2 of 2

entry to future hearings, denial of entry to future hearings, or any other sanctions deemed necessary

by the court.


Dated: August 19, 2020
       White Plains, New York
